Citation Nr: 9934914	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of acromioclavicular (AC) separation with 
surgical excision of the distal end of the right clavicle and 
slight loss of substance of the pectoralis in the clavicular 
portion of the trapezius muscle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



REMAND

The veteran had active military service from May to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claim.

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  First, the RO received additional relevant 
evidence in conjunction with the veteran's substantive appeal 
in March 1997, subsequent to the issuance of the January 1997 
statement of the case addressing the issue on appeal.  
Therefore, in accordance with 38 C.F.R. §§ 19.31 and 19.37, 
the case is returned to the RO for consideration and the 
issuance of a supplemental statement of the case.

Second, the evidence of record, particularly the February 
1996 VA examination report, does not provide the medical 
information necessary for the Board to render findings of 
medical fact regarding the degree of disability resulting 
from the veteran's service-connected disability.  For 
example, the veteran apparently suffers from muscle 
impairment, as well as scars, of the right shoulder as a 
result of his service-connected disability.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Therefore, on remand he 
should be afforded appropriate VA examinations to identify 
and assess the severity of all residuals of his service-
connected disability.  See Green v. Derwinski, 1 Vet. App. 
121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.1 (1998) (examinations must emphasize "the 
limitation of activity imposed by the disabling condition"); 
38 C.F.R. § 4.2 (1999) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (1999) (examiner must give 
"full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.

Moreover, because the severity of the veteran's service-
connected right shoulder disorder is evaluated in part by 
reference to limitation of motion, consideration must be 
given to the criteria discussed in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and VA is required to obtain adequate and 
competent evidence that will permit an informed assessment of 
whether greater limitation of motion or additional functional 
loss is likely to arise on use or during flare-ups.  
Therefore, further development is required in this regard.  
See also 38 C.F.R. § 4.40 and § 4.45 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for any 
right shoulder disorder since 1996.  
Obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file. 

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Schedule the veteran for an 
appropriate VA examination(s) of the 
right upper extremity.  The examiner(s) 
should be provided a copy of this remand 
together with the veteran's entire 
claims folder, and the examiner(s) is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report(s).

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected residuals of AC 
separation with surgical excision of the 
distal end of the right clavicle and 
slight loss of substance of the 
pectoralis in the clavicular portion of 
the trapezius muscle, to include any 
scars, muscle and orthopedic residuals.  
With particular attention to all x-ray 
reports, the examiner(s) is asked to 
specifically provide an opinion as to if 
the veteran has arthritis of the right 
shoulder associated with the service-
connected disability.

The examiner should note the range of 
motion for the right shoulder (forward 
elevation, abduction, internal rotation, 
and external rotation as expressed in 
degrees and as measured by a goniometer) 
and should state what is considered 
normal range of motion.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the right shoulder is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify which, if any, 
muscle groups are involved, i.e., 
including, but not limited to, the 
pectoralis in the clavicular portion of 
the trapezius muscle.  38 C.F.R. § 4.73 
(1999).  

The examiner(s) should also describe in 
detail the veteran's postoperative scars, 
to include the length and width.  The 
examiner(s) should note whether there is 
any tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar(s) are poorly 
nourished or superficial or impose any 
limitation on function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).

The examiner shoulder also state (1) 
whether there is any malunion of the 
right shoulder with deformity, and if so, 
to what extent; (2) whether there is 
recurrent dislocation of the right 
shoulder, and if so, whether there are 
frequent episodes of dislocation and 
guarding of all arm movements, or 
infrequent episodes and guarding of 
movement only at the shoulder level; and 
(3) whether there is any nonunion of the 
scapula or clavicle with loose movement.
 
The examiner(s) must provide 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the conditions 
in issue, such testing or examination is 
to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the requested examination(s) do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report(s) 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination(s).  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



